 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRISTAIN CROWDER,                                  No. 2:17-CV-1657-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (Doc.

19   15) to file a first amended complaint. Good cause appearing therefor, the request is granted.

20   Plaintiff shall file a first amended complaint within 30 days of the date of this order and is

21   cautioned that failure to comply may result in dismissal of the entire action. See Local Rule 110.

22                  IT IS SO ORDERED.

23

24   Dated: December 6, 2018
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
